TiMxijy, J.
The appellant relies on Schaller v. C. & N. W. R. Co. 97 Wis. 31, 71 N. W. 1042, and doubtless that case settles the law for this court upon .the points involved therein, leaving only the question of its applicability to the instant case. That case, however, is one of a class of cases whereby specific or described peril or possible cause of loss is excepted, unless it can be shown that such loss occurred through negligence or default of the agent of the company. The case at bar covers all perils or possible causes of loss which might result in breakage. This word would probably include all damage to the merchandise in question, for glass is damaged *607if at all by breakage. Then, again, the rule of the former case does not escinde evidence of the negligence of the carrier, nor limit the owner to any particular class or kind of evidence with which he must establish negligence. With the burden of proof upon him to establish the negligence of the defendant in order to hold the latter liable, the plaintiff is in the position of an ordinary suitor asserting the affirmative; and we know of no reason why he could not lift this burden by the same evidence sufficient for any other plaintiff upon whom the burden of proof rests. This is recognized in Transp. Co. v. Downer, 11 Wall. 129, cited and followed in Schaller v. C. & N. W. R. Co., supra; also Kirst v. Milwaukee, L. S. & W. R. Co. 46 Wis. 489, 1 N. W. 89; Congar v. G. & C. U. R. Co. 17 Wis. 477; Phœnix C. P. Works v. P. & L. E. R. Co. 139 Pa. St. 284, 20 Atl. 1058.
Assuming as most favorable to the defendant, without deciding that point, that the exemption from liability found on the bill of lading in the instant case has the same scope and effect as the exemption from liability found in Schaller v. C. & N. W. R. Co., supra, and that the burden of proof was on the plaintiffs, there was evidence that as the merchandise arrived on the car, and before unloading, the boxes had been moved out of place, the braces supporting them cracked, the spiked blocks of wood displaced, and one of the boxes somewhat broken. This, together with proof that the glass was whole when shipped and was packed in the usual manner, and that glass packed in this manner ordinarily came through without breakage, and that this glass was found broken when the boxes were opened, constituted sufficient evidence of defendant’s negligence to go to the jury on this question. The appellant is therefore on this question concluded by the finding of the jury based on sufficient evidence.
By the Court. — The judgment of the circuit court is affirmed.